DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s after final response filed 10 January 2022 has been considered and entered. Accordingly, claims 1-12, 15-18, and 20 are pending in this application. Claims 13, 14, and 19 are cancelled; claims 12, 15, 16, 18, and 20 are currently amended; claims 1, 9, and 17 are as previously presented; claims 2-8, 10, 11, and 17 are original.

Response to Arguments
Applicant’s arguments, see page 10, with respect to the objection to claim 18 have been fully considered and are persuasive.  The objection to claim 18 has been withdrawn in view of Applicant’s amendments. 
Applicant’s arguments, see page 10, with respect to the rejections of claims 12, 13, and 16-18 have been fully considered and are persuasive.  The rejections of claims 12, 13, and 16-18 have been withdrawn in view of Applicant’s amendments incorporating subject matter indicated as allowable into the respective independent claims from which they depend. 
Accordingly, all objections and rejections have been withdrawn.

Allowable Subject Matter
Claims 1-12, 15-18, and 20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James E Richardson/Primary Examiner, Art Unit 2167